This is an appeal from a judgment rendered against appellant, and comes to this court upon the judgment-roll alone.
The action is in the usual and ordinary form brought by the plaintiff upon an assigned claim for goods sold and delivered at an agreed price by plaintiff's assignor to defendants.
The court found all the issues against appellant, but found in favor of his codefendant. *Page 69 
Besides finding in strict accordance with the allegations of the complaint that the claim was assigned to plaintiff, the court further found that such assignment was for collection only. It is upon this finding that appellant bases an argument that the judgment in favor of plaintiff is not supported by the findings. But an assignment for collection, without any consideration being paid by the assignee, vests the legal title in the assignee, which is sufficient to enable him to recover, though the assignor retains an equitable interest in the thing assigned. This is of no concern to the debtor. (Greig v.Riordan, 99 Cal. 316, [33 P. 913].)
No other point is presented by the record or urged for a reversal; and the judgment is therefore affirmed.
Lennon, P. J., and Kerrigan, J., concurred.